Specification
The examiner understands that Fig. 8 shows a top view of the solution production system in a condition where a top portion is removed for clarity of the illustration.  In view of this and for proper form, the figure descriptions should be amended to read: 
- - Figure 1 is a perspective view of a solution production system of the present invention;
Figure 2 is a rear view thereof;
Figure 3 is a front view thereof;
Figure 4 is a left side view thereof;
Figure 5 is a right side view thereof;
Figure 6 is a top view thereof;
Figure 7 is a bottom view thereof; and
Figure 8 is a top view of the bottom portion of the solution production system. - - 

Rejection under 35 U.S.C. 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.

1.  The claim is indefinite and non-enabling because it is not clear if certain portions of the design are claimed or unclaimed due to the inconsistent use of broken/solid lines.  See elements identified below as examples.  Element (a) shown in broken lines in Figs. 2, 4, 5 is shown in solid lines in Figs. 6 – 8; element (b) shown in 

    PNG
    media_image1.png
    673
    648
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    687
    692
    media_image2.png
    Greyscale

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure; that is, consistency must be achieved. As well, elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings. A given element may not be claimed in one view and disclaimed in another. 
	
2.  The claim is indefinite and non-enabling because the visual disclosure is inadequate such that the appearance and shape or configuration of the design for which protection is sought cannot be determined or understood (MPEP §1504.04); specifically, the exact contour, depth and spatial positions of the elements shown in Figs. 2, 7 and 8 cannot be determined or reconciled with any other view.  
In the illustration following, the depth and spatial positions of the portions indicated by dark shading cannot be understood.
	
    PNG
    media_image3.png
    449
    497
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    362
    639
    media_image4.png
    Greyscale

	
	To overcome the rejection, applicants may remove the indefinite and non-enabled portions from the claim by: 1) reducing all elements indicated by the dark shading to broken lines and removing any surface shading therefrom; and 2) amending the specification to include a statement that the broken lines illustrate portions of the solution production system that form no part of the claimed design.  
	 
Replacement drawings
If corrected drawing sheets are submitted in reply to this Office action, any amended, replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" see 37 CFR 1.121(d).  An amended drawing figure should not be labeled as "amended."
If a drawing figure is to be cancelled, the figure must be removed from the replacement sheet. Where necessary, the remaining figures must be renumbered and 
When preparing new drawings, avoid introduction of anything that could be construed as new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121, which is any element or detail that was not present in the original drawings.

Conclusion
	The claim stands rejected under 35 U.S.C. 112(a) and (b).
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHDAO DOAN whose telephone number is (571)272-8703.  The examiner can normally be reached on Monday - Friday from 7:00 to 3:30. . Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barbara Fox, can be reached at 571-272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR at http://www.uspto.gov/patents/process/status/private_pair/index.jsp .
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/Anhdao Doan/
Primary Examiner, Art Unit 2914